Randal B. Caldwell, Esq. Informal Opinion No. 99-41 Maynard Fire District 9478 River Road, Route 49 Marcy, N Y 13403
Dear Mr. Caldwell:
You have requested an opinion regarding the appropriate procedure whereby a volunteer fire company may utilize the services of a volunteer firefighter who is a member of another company.
Although a volunteer firefighter may not be a member of more than one fire company or department (see Town Law § 176-b[10]), General Municipal Law § 209-i(1-a) authorizes a firefighter to offer his services to a company or department other than the one to which he belongs. Under the statute, a volunteer firefighter who is a member of a fire company or department and regularly is in an area served by another volunteer fire company or department by reason of his residence or employment, may offer his services on an on-going basis to the officer in command of that company or department. If the officer in command accepts the offer, the volunteer may assist the company or department at fires, other emergency scenes or in providing general or emergency ambulance services. General Municipal Law § 209-i(1-a).
Section 209-i(1-a) provides that the officer in command may accept the services of a non-member firefighter if the governing body of his company or department has authorized him to do so. Id. For fire companies or departments in cities or villages, the governing body is the legislative body of the municipality; for fire companies or departments in fire districts, the governing body is the board of fire commissioners; for fire companies or departments in areas outside of villages, cities and fire districts, the governing body is the town board. Id. Once the governing body has authorized the commanding officer of the company or department to accept such services, he may do so in his discretion. Id.
We conclude that the governing body of a fire company or department may permit the commanding officer to accept the services of a volunteer firefighter who is a member of another company.
The Attorney General renders formal opinions only to officers and departments of State government. This perforce is an informal and unofficial expression of the views of this office.
Very truly yours,
JAMES D. COLE, Assistant Solicitor General
In Charge of Opinions